—Judgment unanimously affirmed. Memorandum: After a jury trial, defendant was found guilty of assault in the second degree (Penal Law § 120.05) and assault in the third degree (Penal Law § 120.00). The sole contention of defendant on appeal is that County Court erred in denying his request to charge the defense of justification (see, Penal Law § 35.15). Viewing the evidence in the light most favorable to defendant (see, People v Reynoso, 73 NY2d 816), we conclude that the court properly declined to charge justification. "[W]hen no reasonable view of the evidence would support a finding of the tendered defense, the court is under no obligation to submit the question to the jury” (People v Watts, 57 NY2d 299, 301; see, People v Collice, 41 NY2d 906). (Appeal from Judgment of Chautauqua County Court, Ward, J.—Assault, 2nd Degree.) Present—Green, J. P., Pine, Callahan, Balio and Boehm, JJ.